DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s Amendments, filed 2/11/2022, to claims 1-2, 6 acknowledged by Examiner. 
Claims 1-8, 10-15, 21-24 are now pending.
Response to Arguments
	
First Argument:
	Applicant asserts the new claim limitations of claims 1-2 and 6 are not taught or disclosed by the references.
	Examiner’s Response:
Applicant's arguments filed 2/11/2022 have been fully considered but they are not persuasive. See updated rejection below, wherein the Examiner finds that the new claim limitations are found within the previously used references.
Second Argument:
	Applicant asserts that the reading of the third component being the assembly of sleeve 140 and fastening members 130/146 as being unreasonably broad (Remarks Pages 8-9). 
	Examiner’s Response:
	Applicant's arguments filed 2/11/2022 have been fully considered but they are not persuasive. As seen in Figures 9-18 and [0058-0059], when the device is constructed the sleeve 140 and the fastening members 130/146 are fully combined and secured together thus acting as a single component and thus being a reasonable interpretation of the prior of the third component being the combination of the sleeve 140 and fastening members 130/146. 
	
Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-15, and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, amended claim 1 recites “the at least one opening of the first components and the at least one opening of the second component being noncoaxial with the main opening” wherein Applicant provides in their Remarks that this amendment has support within instant disclosure paragraph [43] and Figure 2. However, the disclosure provides nothing within the specification in regards to “noncoaxial” in regards to the “openings”, nor is there any related discussion given to an “axis” anywhere within the specification. Furthermore, the Figure 2 does not provide any form of axis in regards to the claimed openings in the first and second components and the main opening to provide sufficient support for something being “noncoaxial” especially as this is a new negative limitation and MPEP 2173.05(i) provides that negative limitations require some form of basis in the original written disclosure, and as seen herein there is no present disclosure in regards to anything being axial, coaxial, or related to an axis herein with the present written disclosure. As such, this limitation is rejected under 112a for containing new matter. 
Claims 2-8, 10-15, and 21-24 are included in the rejection under 35 U.S.C. 112(a) for depending from rejection claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nathanson (US 20050148915 A1) in view of Anvick (US 20030044231 A1).
Regarding claim 1, Nathanson discloses an assembly 110 (See Figures 9-12) comprising: 
a first component 132 having a first structure 138 (See Figures 9-12, recess 138); 
a second component 48 having a second structure 134 (See Figures 9-12, projection 134) corresponding to the first structure 138 (See Figure 11 and [0058] wherein the structures 134 and 138 mate together), the first (138) and second structures (134), forming first and second interlocking profiles (See Figures 11 and 12, wherein the first component 132 is a female interlocking structure for the male structure of second component 48) such that the first (138) and second structures (134) interlock with one another (See Figures 9-11) (see [0058]); 
a third component 140,130,146 (See Figures 9-11, wherein the third component is being defined as the grouping of sleeve 140 and fastening rivets 130 and 146 [0058-0059], henceforth will be referred to as just “third component 140”) having first and second opposite sides (See Figures 9-11, wherein component 140 has two opposing sides) and being molded over the first (138) and second structures (134) (See MPEP 2113 wherein “being molded over” is a product-by-process claim limitation as this is process and not structure, wherein product-by-process limitations are examined based on the final structure formed by the process, in this case “being molded over” would require the third component 140,130,146 to be encased around the first and second structures 138/134, which as seen in Figures 9-12 the placement of the third component 140,130,146 causes it to be encased around the first and second structures 138/134 thus being similar end result structure), 
the third component 140 maintaining the first (138) and second (134) structures together to form an interlocked section (see [0058] which describes sleeve 140 being secured to the first component 132 via fastener 146; and then see Figures 9-12, wherein the fastener 146 goes through an aperture within second component 48, and further see [0059] which describes that the aperture 148 will also have a rivet/pin extending which is also going to go through an aperture in first component 132; as such the sleeve 140 both surrounds the first and second components seen in Figure 9 and interlocks the structures 134 and 138 via the fasteners),
wherein the first interlocking profile (See Figure 12) of the first structure 138 defines an opening (See Annotated Figures 11-12, back half of recess 138, “main opening”) adapted for receiving at least a portion of the second interlocking profile (See Figure 12, the profile of the projection 134 is the “interlocking profile”) of the second structure 134 (See Figure 12 and [0058], wherein the profile of the projection/structure 134 is received into the recess 138), the opening including a main opening (See Annotated Figures 11-12, back half of recess 138, “main opening”) and a channel (see Annotated Figures 11-12 where the front half of the recess 138 is the channel) leading to the main opening (See Annotated Figures 11-12, back half of the recess 138) (furthermore it is noted that the second structure 48 comprises a projection 134 that inserts into the opening (See Annotated Figures 11-12)),
wherein the first 132 and second 48 components form at least one opening (See Figure 12 where each component 132/48 has an opening pivot hole formed therein [0058-0059]) through which material  of the third component 140 (fasteners 146 and 130, see [0058-0059], wherein these fasteners are being grouped has being material of the third component 140) extends between both the first and second opposed sides of the third component 140 for interlocking with the first and second components (see Figures 9-11 and [0058-0059], wherein fastener 146 extends through hole 144 in the third component 140 and into the hole within second component 48 to lock the third component in place where this is thus going between the first and second sides of the third component 140, wherein the fastener 146 may be defined as subcomponent of the third component 140; and see [0059] wherein the hole 148 lines up with a hole in first component 132 and a rivet extends there through where this is thus going between the first and second sides of the third component 140, where the rivet may be defined as subcomponent of the third component 140 thus being part of its “material”, wherein this thus further locks the third component in place, thus the third component 140 is fully locked in place around the first and second components thus interlocking them together), the at least one opening of the first component 132 and the at least one opening of the second component 48 being noncoaxial with the main opening (firstly “noncoaxial” is being interpreted herein to mean “not having an axis that lies exactly on another” as “coaxial” means “having a common axis” according to Dictionary.com [https://www.dictionary.com/browse/coaxial], wherein “axis” is defined “a straight line about which a body or a geometric figure rotates or may be supposed to rotate” by Merriam Webster [https://www.merriam-webster.com/dictionary/axis], such that as seen in Annotated Figures 11-12 below, the rotational axis of the circular openings within the first and second components 132/48 do not share a common axis with each other and do not share a common axis with which the rotational axes available for the indicated main opening of the device; also furthermore Cambridge [https://dictionary.cambridge.org/us/dictionary/english/coaxial] defines “coaxial” as “sharing an axis (=central point)” wherein as seen in Annotated Figures 11-12 the shapes of the openings within the first and second components 134/48 and the main opening do not share a central point thus they are noncoaxial with each other).
Nathanson does not disclose the channel having a width that is less than a width of the main opening.
However, Anvick teaches an analogous interlocking profile (See Figures 1-9) comprising an analogous first structure 11 with an opening 20a (See Figures 1 and 4) wherein this opening 20a (cavity 20a [0014]) comprises an initial channel portion with a small width that leads to a larger back main opening with a larger width than the initial narrow channel (See Figures 1 and 4, and see [0014]) and analogous second structure 12 with an analogous projection 22 (See Figures 2 and 5) (Further see added Annotated Figure 4 of Anvick for indicating the “main opening” and “initial channel”) which inserts and interlocks with the opening 20a (see [0020]) wherein the shape provided by this puzzle joint structure provides for a high level of mechanical strength (see [0002]) and further ensures that an force in the longitudinal direction along the opening 20a and projection 22 will not causes them to separate because of the differing widths as larger width would not be able to slide through the narrower width.


    PNG
    media_image1.png
    461
    536
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the opening and channel of the first component 132/first structure 138 and the shape of the projection/second structure 134 of the second component 48 of Nathanson (See Figures 9-12) to have the shape and interlocking profile of Anvick as discussed above (thus causing the channel to have a width that is less than a width of the main opening, see Figures 1-9 of Anvick, and also further causing the “head portion” of projection 134 (See Annotated Figures 1--12 below) to be larger in width) in order to ensure that the two components 132 and 48 of Nathanson will not separate from a longitudinal/vertical force thus keeping the brace structure more intact and be able to endure more use and wear (see Anvick [0002] high level of mechanical strength) (but not harming the ability of the interlocking joint to pivot about the longitudinal/vertical tibial direction as discussed in Nathanson [0064]).
Regarding claim 2, Nathanson in view of Anvick discloses the invention of claim 1 above.
Nathanson further discloses wherein the third component 140 extends over an entirety of the interlocked section (See Figures 9-12), the third component 140 extending beyond and around opposing peripheral walls (See Annotated Figures 9-10 below which indicates the interpreted “peripheral walls” herein) of the first and second components 132/48 (See Figures 9-12, wherein the third component encases over opposing periphery walls of the first component 132 and the periphery walls of the structure 134 of the second component 48 thus extending around these walls and also extending beyond the walls as the width dimension of the third component extends away from and thus beyond the physical area of the first and second components and their opposing periphery walls).

    PNG
    media_image2.png
    470
    509
    media_image2.png
    Greyscale

Regarding claim 3, Nathanson in view of Anvick discloses the invention of claim 1 above.
Nathanson further discloses the second interlocking profile (See Figure 12) of the second structure 134 has corresponding features for insertion into the opening (See Annotated Figures 11-12, and see [0058], and see combination of Anvick of this structure as well, wherein the structure 134 is the projection 134 which is designed for insertion into the opening of 138).
Regarding claim 4, Nathanson in view of Anvick discloses the invention of claim 3 above.
Nathanson further discloses the second structure 134 has a head portion (See Annotated Figures 11-12) adapted to be received by the main opening (See Annotated Figure 11, see [0058]) (also see combination in claim 1 above).
Regarding claim 5, Nathanson in view of Anvick discloses the invention of claim 4 above.
Nathanson further discloses the second structure 134 has a shaft (See Annotated Figures 11-12, specific part of projection 148), the channel being arranged in shape for receiving the shaft (See Annotated Figures 11-12).
Regarding claim 6, Nathanson in view of Anvick discloses the invention of claim 5 above.
Nathanson further discloses wherein the first structure 138 defines a base portion (See Annotated Figures 11-12) arranged to be received by shoulder portions 136 of the second structure 134, the shaft extending from the shoulder portions 136 (See Annotated Figures 11-12), and the channel extending inwardly of the base portion (See Annotated Figures 11-12), wherein the third component 140 extends beyond and around both the base portion of the first structure 138 and shoulder portions 136 of the second structure 134 (See Annotated Figures 11-12 and Figures 9-12, wherein the third component 140 encases over the base portion of the first structure 138 and shoulders 136 are encased by the edge of the third component 140 thus extending around these walls, and further also extending beyond the shoulders 136 and indicated base portion as the width dimension of the third component 140 material extends away from and thus beyond the physical area of the base portion and the shoulders 136).
Regarding claim 7, Nathanson in view of Anvick discloses the invention of claim 1 above.
Nathanson in view of Anvick does not disclose the material of component 132, but Nathanson does disclose that calf frame 38 may be made of metal (see [0041]) wherein the component 48 is a subcomponent of the calf frame 38 (See Figures 1-2 and see [0041]), thus the second component 48 may be made of metal.
Thus Nathanson does not disclose wherein the first component 132 is formed from a different material than the second component 48.
However, the only two possible scenarios for the first and second components 132/48 is that they are either the same material or they are different materials which would simply be the choice of an inventor to decide, and further this type of choice would require a low level of experimentation by one of ordinary skill in the art to determine whether to use the same or different materials for these components to create the “best” device.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have been able to make the first and second components 132/48 to be different materials as a matter of routine optimization of choosing one or the other which in this case is making first component 148 either “metal” or “not metal” wherein making one of the pieces out of “not metal” may lower the cost of manufacturing of the device as metal is often more expensive compared to the common alternate materials in the art such as plastic and other common polymers, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP § 2144.05. Also furthermore, Applicant’s instant disclosure lacks criticality towards the first component being formed from a different material than the second component.

    PNG
    media_image3.png
    718
    716
    media_image3.png
    Greyscale

Regarding claim 10, Nathanson in view of Anvick discloses the invention of claim 1 above.
Nathanson further discloses wherein a width of the third component 140 is greater than widths of the first (132) and second (48) components within the interlocked section (See Figures 9-10, wherein the width (thickness) of 140 is wider than 132 and 48 in order to fit around the components of 132 and 48).
Regarding claim 21, Nathanson in view of Anvick discloses the invention of claim 4 above.
The combination of Nathanson in view of Anvick discloses wherein the channel has a width that is less than a width of the head of the second structure (see combination in claim 1 with Anvick and further see Anvick Figures 1-9 as well as provided Annotated Figure 4 of Anvick and Nathanson Figures 9-12, wherein the shape of the channel of the first structure 138 of Nathanson when modified to have a width less than that of the head of second structure 134 of Nathanson when also modified by the analogous second structure 22 of Anvick; mainly see Anvick Figures 4-5 wherein the head 22a is wider than the initial channel portion of cavity 20a as further indicated in Annotated Figure 4 of Anvick).
Regarding claim 22, Nathanson in view of Anvick discloses the invention of claim 5 above.
The combination of Nathanson in view of Anvick discloses wherein the shaft of the second structure 134 (See Annotated Figures 9-12 of Nathanson, see Figures 1-9 of Anvick for the modified shape as discussed in claim 1, wherein the shaft 134 of Nathanson was modified to have the shape of the thin non-end portion of reference number 22a in Anvick) has a width that is less than a width of the head of the second structure 134 (end portion of projection 22a) (See Anvick Figures 1-9 wherein the shape of the end portion of 22a is thicker than the shaft portion of 22a near reference number 12a).
Regarding claim 23, Nathanson in view of Anvick discloses the invention of claim 1 above.
The combination of Nathanson in view of Anvick wherein tolerances of the first (138) and second (134) structures are sufficiently tight to enable the first (138) and second (134) structures to be secured together by the second structure 134 being press-fitted into the first structure 138 (See combination of Anvick into Nathanson in claim 1 above, wherein Anvick teaches the interlocking structure of analogous second structure/projection 22a press fitting into analogous first structure/cavity 20a (see [0020]) (wherein 134 press fits into 138 as combined) thus enabling the joint of the interlocking structure as created between structures 134 and 138 to have “the greatest possible mechanical strength” [0002] of Anvick, thus meaning that the tolerances of this interlocking structure are sufficiently tight to enable the press fit).
Regarding claim 24, Nathanson in view of Anvick discloses the invention of claim 1 above.
Nathanson further discloses wherein the third component 140 maintains the first (138) and second structures (134) together to form a rigid interlocked section (See Figures 9-12 and [0058] wherein the third component extends over the structures 138 and 134 and also further comprises a fastening member 146 that secures together components 48 and 132 such that when the third component 140 is in place the interlocked section of structures 138 and 134 is firmly fixed thus being a rigid interlocked section (see https://www.dictionary.com/browse/rigid wherein rigid may mean “firmly fixed or set”)).
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nathanson (US 20050148915 A1) in view of Anvick (US 20030044231 A1) in view of Ingimundarson (US 20080195013 A1).
Regarding claim 8, Nathanson in view of Anvick discloses the invention of claim 1 above.
As combined, Nathanson discloses wherein second component 48 is formed from at least one metal material (the calf frame 38 may be made of metal (see [0041]) wherein the component 48 is a subcomponent of the calf frame 38 (See Figures 1-2 and see [0041]), thus the second component 48 may be made of metal), and the third component 140 is formed from a polymeric material (see [0049] which discloses that the sleeve 88 made be made of plastics wherein plastics are implicitly polymeric, see https://www.azom.com/article.aspx?ArticleID=13567#:~:text=Usually%2C%20polymer%20chains%20of%20a,weight)%20exist%20in%20commercial%20materials.&text=All%20polymers%20are%20not%20plastics,material%20unless%20it%20is%20modified, wherein sleeve 88 is the same/similar to sleeve 140, thus the third component 140 is disclosed as being able to be plastic and thus polymeric).
Nathanson does not disclose the first component 132 being metal because 132 lacks material disclosure entirely.
However, Nathanson does disclose that the second component 48 is made of metal thus making available to one of ordinary skill that an available material for making the components of this device is metal, and Nathanson desires for the knee brace to be rigid (see [0015, 0041]).
Further Ingimundarson teaches an analogous assemblies 14, 16 (See Figure 1, analogous knee brace) wherein an exemplary material for constructing the frame and components includes metal which ensures that the brace will remain substantially rigid [0062].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the first component 132 to be made of metal in order to be rigid as taught by Ingimundarson to thus provide a more robust first component 132 that is entirely rigid such that it would not yield to the leg when worn (See Ingimundarson [0071]).
Claims 11-15 is rejected under 35 U.S.C. 103 as being unpatentable over Nathanson (US 20050148915 A1) in view of Anvick (US 20030044231 A1) in view of Sreeramagiri (US 20090240181 A1).
Regarding claim 11, Nathanson in view of Anvick discloses the invention of claim 1 above.
Nathanson discloses the first component 132 having a frame portion 46 (See Figure 1, wherein as seen in Figures 9-12 the first component 132 is connected to second component 48 which is connected to the frame portion 46, thus the first component 132 may be said to have this frame portion as being connected via the second component 48).
Nathanson does not disclose a fourth component extending over the frame portion 46 of the first component 132.
However, Sreeramagiri teaches an analogous knee brace assembly (See Figures 5-7) with an analogous first component 330 (analogous calf frame, see Figures 5-6, [0051]) wherein the first component 330 is provided with a fourth component 350 (distal shell 350) extending over the frame portion of the first component 330 (See Figures 5-6) in order to allow the knee brace to adjustably fit to a variety of leg sizes and even as person’s leg size changes in regards to swelling (see [0063]), wherein the fourth component 350 contains apertures/openings 352 (See Figure 7 (figures 7 shows the view of the component 340 but still applies here), and [0062-0063]) to line up with apertures/openings 356 of in the fourth component 330 (see [0062]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the frame portion 46 of the first component 132 of Nathanson in view of Anvick (See Figure 1 of Nathanson) with the fourth component 350 as taught by Sreeramagiri in order to enable to the knee brace of Nathanson in view of Anvick (See Figures 1-2 of Nathanson) to adjustably fit to a variety of leg sizes (see Sreeramagiri [0063]) such that the frame portion 46 would be provided with apertures/openings 356 to line up and interact with the opening/aperture 352 (see [0062] of Sreeramagiri).
Regarding claim 12, Nathanson in view of Anvick in view of Sreeramagiri discloses the invention of claim 11 above.
Nathanson in view of Anvick further in view of Sreeramagiri discloses wherein the frame portion 46 (of Nathanson) defines a frame opening 356 (as taught by Sreeramagiri), the fourth component 350 (as taught by Sreeramagiri) forming at least one opening 352 (as taught by Sreeramagiri) corresponding to the frame opening 356 (see [0062] of Sreeramagiri) (see combination in claim 11 above).
Regarding claim 13, Nathanson in view of Anvick in view of Sreeramagiri discloses the invention of claim 12 above.
Nathanson in view of Anvick further in view of Sreeramagiri discloses wherein the frame opening 352 (as taught by Sreeramagiri) defines a different shape from the at least one opening 356 of the fourth component 350, the at least one opening 352 overlying the frame opening 356 (See Figure 5 and Figure 7 and [0062-0063] of Sreeramagiri, wherein the frame opening 356 (shown as 346 in Figure 7) overlies the opening 352 (shown as 342 in Figure 7) and they are different shapes because 356 is elongated and 352 is a round circle) (the openings contain a screw 362 to provide connection between fourth component and frame portion, see Sreeramagiri [0061-0062]).
Regarding claim 14, Nathanson in view of Anvick in view of Sreeramagiri discloses the invention of claim 11 above.
Nathanson in view of Anvick further in view of Sreeramagiri discloses the frame portion 46 (of Nathanson) defines a frame aperture 356 (as taught by Sreeramagiri), and the fourth component 350 defines a component aperture 342 (as taught by Sreeramagiri), the aperture 342 of the fourth component corresponding in shape to the aperture 356 (as taught by Sreeramagiri) of the frame portion 46 (of Nathanson) (see https://dictionary.cambridge.org/us/dictionary/english/corresponding which defines “corresponding” as meaning “similar to, connected with, or caused by something else”; where the shape of frame aperture 356 corresponds with the shape of component aperture 342 because they are both similar in shape enough to be connected by the screw 362 (See Sreeramagiri [0061-0062])).
Regarding claim 15, Nathanson in view of Anvick in view of Sreeramagiri discloses the invention of claim 11 above.
Nathanson in view of Anvick further in view of Sreeramagiri discloses wherein the assembly defines a gap along the first component 132 (of Nathanson) between the third component 140 (of Nathanson) and the fourth component 350 (as taught by Sreeramagiri) (see Nathanson Figures 1-2 and 9-12 wherein the third component 140 is essentially in the location of the hinge and towards the most distal (near knee joint of user) part of the first component 132 of the assembly; then see Sreeramagiri Figure 5 where the fourth component 350 is located at the mid inferior portion of the analogous frame portion 330 and does not reach the analogous location of the analogous joint/hinge 320 in Sreeramagiri, such that as combined there is a gap between the third 140 and fourth 350 components, wherein this gap takes place “along” the first component 132 as the first component is part of the device as a whole and the gap herein is along the device as a whole).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        5/17/2022

/KERI J NELSON/Primary Examiner, Art Unit 3786